Per Curiam.
Mr. Chief Justice Hilliard did not participate in the consideration of this cause.
Mr. Justice Hays, Mr. Justice Alter and Mr. Justice Holland are of the opinion that the judgment should be affirmed, whereas, Mr. Justice Jackson, Mr. Justice Stone and Mr. Justice Moore think that it should be reversed.
*589The judgment, therefore, must be affirmed by operation of law because of an evenly divided court, and no good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court. Rule 118 (f), R.C.P. Colo.
Judgment affirmed.